Citation Nr: 0731089	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  03-33 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total and permanent rating for nonservice-
connection pension purposes.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from April 1974 to April 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating determination of 
the Winston-Salem Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran testified at a travel 
Board hearing in June 2004.  This issue was previously before 
the Board in October 2004, when it was remanded for further 
development.

The Board notes that when this appeal was previously before 
the Board, the veteran was represented in this matter by 
Veterans of Foreign Wars of the United States.  Since that 
time, however, the veteran appointed the North Carolina 
Division of Veterans Affairs as his representative.  This 
organization provided representation to the veteran as 
recently as August 2007.  However, in August 2007, this 
organization submitted a letter instructing VA to cancel 
their appointment as the veteran's representative 
immediately.

The August 2007 letter from the North Carolina Division of 
Veterans Affairs indicated that attempts to contact the 
veteran to facilitate a transition to new representation were 
unsuccessful.  The Board takes this opportunity to alert the 
veteran to this situation, and notify him that he may appoint 
a new representative in this matter.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

All veterans who are basically eligible for pension benefits 
and who are unable to secure and follow a substantially 
gainful occupation by reason of disabilities, which are 
likely to be permanent, shall be rated as permanently and 
totally disabled.  For the purposes of entitlement to pension 
benefits, the permanence of the percentage requirements of 38 
C.F.R. § 4.16 is a requisite. When the percentage 
requirements are met, and the disabilities involved are of a 
permanent nature, a rating of permanent and total disability 
will be assigned if the veteran is found to be unable to 
secure or follow substantially gainful employment by reason 
of such disability.  Prior employment or unemployment status 
is immaterial if in the judgment of the rating board the 
veteran's disabilities render him or her unemployable.  See 
38 C.F.R. § 4.17.

In the Board's prior October 2004 remand, the Board sought 
additional development of the record to permit informed 
appellate review of this issue.  Specifically, the Board 
requested that the veteran be scheduled for appropriate 
comprehensive VA examinations to specifically address all 
current disabilities present in the veteran.  Additionally, 
the Board requested that the RO assign a rating for each 
disorder and determine the effect of all of the disorders on 
the veteran's employability under applicable laws and 
regulations pertaining to nonservice-connected disability 
pension.  The record reflects that the veteran was afforded a 
new VA examination; however, there does not appear to be any 
competent medical report discussing the impact of each of the 
veteran's disabilities upon his employability.

The December 2005 VA examination report contains a comment 
indicating that the veteran had begun part-time employment.  
It appears from the record that the AMC observed that the 
veteran had obtained part-time employment and determined 
that, therefore, the veteran's claim should be adjudicated 
without there being a need to rate the veteran's individual 
disabilities.  This is reflected by a January 2006 memo of 
record and is effectively echoed by the June 2007 
supplemental statement of the case; the June 2007 
readjudication denies the veteran's claim on the basis of his 
employment without having assigned ratings for disabilities 
and without specifically determining whether the veteran was 
currently, or previously, engaged in substantially gainful 
employment.

However, the Board notes that the veteran's reported incomes 
for the past years are $0 for 2003, $0 for 2004, $15,000 for 
2005, and $10,000 for 2006.  While these numbers are 
consistent with a finding that the veteran obtained part-time 
employment in 2005, the Board notes that it is unclear 
whether the veteran has obtained substantially gainful 
employment or that facts have emerged which necessarily 
defeat this claim on appeal for the entire period under 
consideration.

Gainful employment has been defined with regard to total 
rating claims for service connected disabilities.  In 
evaluating whether the veteran's service-connected 
disabilities preclude substantially gainful employment, the 
VA Adjudication Manual, M21-1, Paragraph 50.55(8) defines 
substantially gainful employment as that which is ordinarily 
followed by the non-disabled to earn a livelihood, with 
earnings common to the particular occupation in the community 
where the veteran resides.  See Moore (Robert) v. Derwinski, 
1 Vet.App. 356 (1991).  This suggests a living wage.  Ferraro 
v. Derwinski, 1 Vet.App. 326, 332 (1991).  Marginal 
employment, i.e., earned annual income that does not exceed 
the poverty threshold for one person, is not considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  The 
ability to work sporadically or obtain marginal employment is 
not substantially gainful employment.  Moore, 1 Vet.App. at 
358.  The Board finds this definition of gainful employment 
to be appropriate for use in non-service connected pension 
cases as well.

In particular, the Board observes that the veteran still is 
shown to have earned no income in 2003 and 2004, and the 
veteran's income was below the applicable poverty threshold 
for an individual in 2006.  Although the veteran earned 
income which exceeded the applicable poverty threshold for an 
individual in 2005, the Board does not view this as 
sufficient to resolve the entirety of the veteran's appeal 
under the circumstances.  The Board once again notes that the 
veteran's employment or unemployment status is immaterial if, 
in the judgment of the rating board, the veteran's 
disabilities render him or her unemployable.  See 38 C.F.R. 
§ 4.17.  In the Board's view, the development sought in the 
October 2004 remand is still necessary to prepare this claim 
for proper appellate review.  The United States Court of 
Appeals for Veterans Claims (Court) has ruled that the Board 
has a duty under law to ensure that the RO complies with 
remand orders of the Board or the Court.  Stegall v. West, 11 
Vet.App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for 
appropriate comprehensive VA examinations 
to specifically address all current 
disabilities that may be present.  All 
indicated tests should be performed and 
all clinical findings should be reported 
in detail.  It is imperative that the 
claims folder be made available to each 
examiner for review.  The examiners should 
also generally address the extent of the 
functional and industrial impairment from 
the veteran's identified disabilities.

2.  The RO should take appropriate action 
to try to update the veteran's employment 
status. 

3..  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should review the 
expanded record and determine if the 
benefit sought can be granted.  In 
considering this issue, the RO should 
assign a rating for each disorder and 
determine the effect of all of the 
disorders on the veteran's employability 
under applicable laws and regulations 
pertaining to nonservice-connected 
disability pension.  Any determinations 
regarding the veteran's employment status 
or employment history should specifically 
determine whether any such employment 
constitutes "gainful" employment under 
the applicable laws and regulations.  If 
the benefit remains denied, the RO should 
furnish the veteran with an appropriate 
supplemental statement of the case.  After 
a reasonable opportunity to respond, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



